IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,370-01


EX PARTE IVAN JOSE MANZANO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2003-876-C2A
IN THE 54TH DISTRICT COURT FROM MCLENNAN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated sexual assault and sentenced to ten years' imprisonment on each count to be served
consecutively. 
	On February 11, 2009, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On May 13, 2009, the trial court made findings of fact and conclusions
of law that were based on the affidavit from trial counsel.  The trial court recommended that relief
be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: June 24, 2009
Do not publish